          Case 2:18-cr-00112-JCM-VCF Document 124-1 Filed 05/24/19 Page 1 of 1



 1

 2                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,
                                                   Case No: 2:18-CR-112-JCM-VCF
 5                  Plaintiff,
                                                   ORDER RE: GOVERNMENT’S
 6                  v.                             UNOPPOSED MOTION TO TERMINATE
                                                   GOVERNMENT ATTORNEYS ANDREA
 7   WILLIAM WALLER,                               KAFKA AND JOHN MULCAHY

 8                  Defendant.

 9

10           Based on the government’s unopposed motion, and good cause appearing therefore,

11           IT IS HEREBY ORDERED that Andrea Kafka and John Mulcahy be terminated from

12   this case.

13                  May______
             DATED this 28, 2019.
                              day of _____, 2019.

14           IT IS SO ORDERED.

15                                              ______________________________
                                                JAMES C. MAHAN
16                                              United States District Judge

17

18

19

20

21

22

23

24

25

26
